UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6933



SWINDELL BROWN,

                                          Petitioner - Appellant,

         versus


NORTH CAROLINA ATTORNEY GENERAL; CHARLES M.
CREECY,

                                         Respondents - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Paul Trevor Sharp, Magistrate
Judge. (CA-96-933-1)


Submitted:   October 20, 1997         Decided:     November 12, 1997


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Swindell Brown, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant filed an untimely notice of appeal. We dismiss the

appeal for lack of jurisdiction. The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4. These periods
are "mandatory and jurisdictional." Browder v. Director, Dep't of
Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

thirty days within which to file in the district court notices of

appeal from judgments or final orders. Fed. R. App. P. 4(a)(1). The

only exceptions to the appeal period are when the district court
extends the time to appeal under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).

          The magistrate judge entered his order on April 1, 1997;*
Appellant's notice of appeal was filed on June 27, 1997. Appel-

lant's failure to file a timely notice of appeal leaves this court

without jurisdiction to consider the merits of Appellant's appeal.
We therefore deny a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                         DISMISSED



    *
      The parties consented to the exercise of jurisdiction by a
magistrate judge under 28 U.S.C. § 636(c)(1) (1994).

                                  2
3